DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al (JP 201431243, machine translated, hereinafter Kubo) in view of Kim (US PAT 5822443, hereinafter Kim).
Regarding claim 1, Kubo discloses a speaker device (see figure 1) comprising: a ground surface (e.g. a bottom or base wall surface); a rear surface (e.g. back wall 20 surface) connected to the ground surface (see figure 1); a front surface (e.g. a front wall 15 surface) connected to the ground surface, the front surface having a lower overall height than the rear surface (e.g. wall 15 surface is lower in height than wall 20 surface), (see figure 1); a tilted surface (e.g. an inclined portion) connected to upper limits of the front and rear surfaces (e.g. an inclined panel 10 connects both walls 15 and wall 20 together), (see figure 1); a first speaker grill portion disposed on the front surface (e.g. a first perforated cover/grill at an opening 21), (see figures 1 and 3); a second speaker grill portion disposed on the rear surface (e.g. a second perforated cover such as at an exit port 25 on the rear wall 20), (see figure 1); and a speaker (e.g. a speaker 40) disposed within the speaker device such that: sound waves projected from a lower portion of the speaker exit the speaker device through the first speaker grill portion (e.g. front-projected sound from the speaker 40 is outputted via the perforated element on opening 21 as shown by certain black arrows), (see figure 3); and sound waves projected from an upper portion of the speaker are reflected by the tilted surface (e.g. other sound waves from the speaker are reflected such as shown by the white arrows in figure 3 and exit the speaker device at the front of the cabinet 15), (see Kubo, [0018], [0020]-[0023], [0027], [0030]-[0032], and [0039]-[0042], also figures 1-4).
Kubo does not explicitly disclose that the reflected sound are guided through the speaker device to exit the speaker device through the second speaker grill portion.
However, Kim in the same field of endeavor teaches that it is well known in the art to provide a speaker device (see at least the abstract), wherein sound waves projected from a lower portion of the speaker exit the speaker device through a first grill portion (e.g. frontal sound front surface (see figure 1); and sound waves projected from an upper portion of the speaker are guided through the speaker device to exit the speaker device through a second speaker grill portion (e.g. a second grill G2) disposed on the rear surface (see Kim, column lines figures 4-6). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means of capturing and guiding sound wave from the rear portion of a speaker and exit such sound wave at a second sound port so as to further improve the low-frequency response of the speaker device, and thereby further enhancing the listening experience of the user. 

Regarding claim 2, Kubo as modified by Kim discloses the speaker device of claim 1, wherein the speaker (speaker 40) is disposed within a sealed enclosure within the speaker device (see Kubo, figure 1).

Regarding claim 4, Kubo as modified by Kim discloses the speaker device of claim 1, wherein the ground surface is configured to allow the speaker device to rest on a flat surface (see Kubo, figure 1).

Regarding claim 5, Kubo as modified by Kim discloses the speaker device of claim 1, wherein the tilted surface extends past the front surface such that the first speaker grill portion is at least partially occluded by the tilted surface when the speaker device is viewed from a front direction (e.g. the perforated cover on opening 21 is at least partially occluded by the inclined panel 10), (see Kubo, figure 1).

Regarding claim 6, Kubo as modified by Kim discloses the speaker device of claim 1, wherein the tilted surface is tilted 15 degrees from a vertical axis normal to the ground surface (e.g. 15 degrees if so desired), (see Kubo, [0023], figure 1).

Regarding claim 7, Kubo as modified by Kim discloses the speaker device of claim 1, further comprising a screen portion (e.g. a display screen panel 10), wherein the tilted surface is part of the screen portion (see Kubo, figure 1).

Regarding claim 9, Kubo as modified by Kim discloses the speaker device of claim 1, wherein the speaker (speaker 40) is oriented such that a principal sound direction of the speaker is not parallel to the ground surface (see Kubo, [0035], figures 1 and 3).

Regarding claim 10, Kubo as modified by Kim discloses the speaker device of claim 9, wherein the principal sound direction of the speaker is toward the tilted surface and the ground surface (see Kubo, figures 1 and 3).

Regarding claim 11, Kubo as modified by Kim discloses the speaker device of claim 10, wherein the speaker is angled 15 degrees from parallel to the ground surface (e.g. it would be obvious to set the tilt angle of the speaker from the ground surface to 15 degrees if so desired), (see Kubo, [0035], figures 1 and 3).

Regarding claim 17, Kubo as modified by Kim discloses the speaker device of claim 1, further comprising side surfaces (e.g. sidewalls) connecting the front and rear surfaces (see Kubo, figure 1).

third speaker grill portions (e.g. a third exit port 26) disposed on the side surfaces (see Kubo, figure 1).

Regarding claim 19, Kubo as modified by Kim discloses the speaker device of claim 18, wherein the speaker is disposed further such that a portion of the sound waves projected from the speaker exit through the third speaker grill portions (see Kubo, [0035], figures 1 and 3).

Regarding claim 20, Kubo as modified by Kim discloses the speaker device of claim 19, wherein the speaker is disposed in a sealed enclosure that forms a waveguide to guide the portion of the sound waves to the third speaker grill portions (e.g. sound waves are guided within the speaker device enclosure), (see Kubo, figures 1 and 3).

Claims 3, 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Kim as applied to claim 1 above, and further in view of Glazier et al (US PUB 20170208364, hereinafter Glazier).
Regarding claim 3, Kubo as modified by Kim discloses the speaker device of claim 1, but fails to explicitly disclose wherein the speaker device is a smart device with communication capabilities.
However, Glazier in the same field of endeavor teaches a speaker device, comprising a smart device with communication capabilities (see Glazier, [0072]-[0073], also figures 1 and 4). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a smart device as taught by Glazier in the teachings of Kubo in view of Kim so as to gain the intrinsic advantages of smart devices, including the ability to effectively interact and coordinate the operations of all associated electronic components, and thereby further improving the experience of the user.

Regarding claim 8, Kubo as modified by Kim and Glazier discloses the speaker device of claim 7, wherein the screen portion comprises a touchscreen display (see Glazier, [0072] and figure 4).

Regarding claim 12, Kubo as modified by Kim and Glazier discloses the speaker device of claim 1, further comprising electronic circuitry configured (e.g. CPU 402) to control the speaker device (see Glazier, [0072] and figure 4), and disposed opposite the tilted surface from the speaker (e.g. it will further be obvious to place the electronic circuitry just behind the tilted panel 10), (see Kubo, figure 1).

Regarding claim 13, Kubo as modified by Kim and Glazier discloses the speaker device of claim 12, wherein the tilted surface (e.g. tilted panel 10) is configured to absorb heat generated by the electronic circuity (e.g. a metal plate 17 is formed behind the panel to absorb heat from within the speaker device), (see Kubo, [0112] and figure 19).

Regarding claim 14, Kubo as modified by Kim and Glazier discloses the speaker device of claim 13, wherein the speaker device is configured such that airflow generated by the speaker absorbs and carries the heat from the tilted surface to outside the speaker device via the second speaker grill portion (e.g. an upward airflow is further provided through the inner cavity of the speaker device to further remove heat from the device and release via the second exit port 25), (see Kubo, [0066]-[0069], figures 10 and 11).


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo in views of Kim and Glazier as applied to claim 1 above, and further in view of MacDonald et al (US PUB 20190029103, hereinafter MacDonald). 
Regarding claim 15, Kubo as modified by Kim and Glazier discloses the speaker device of claim 12, but fails to explicitly disclose wherein the electronic circuity is coupled to a heat sink disposed within a path of the sound waves projected from the upper portion of the speaker, the heat sink configured to absorb heat generated by the electronic circuity.
However, MacDonald in the same field of endeavor teaches that it is well known in the art to position a heat sink (e.g. a heatsink 112) disposed within a path of the sound waves projected from a speaker, the heat sink configured to absorb heat generated by the electronic circuity (see MacDonald, [0035] and figures 2 and 4).
Thus it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present of the present invention to incorporate a heat sink on the path of the sound waves projected from the speaker as taught by McDonald in the teachings of Kubo in views of Kim and Glazier in order to prevent damages that may be caused by over-heating of internal components of the speaker device. 

Regarding claim 16, Kubo as modified by Kim, Glazier and MacDonald discloses the speaker device of claim 15, wherein the speaker device is configured such that airflow generated by the speaker absorbs and carries the heat from the heat sink (heatsink 112) to outside the speaker device via the second speaker grill portion (see MacDonald, [0034]-[0035] and figures 2 and 4).



Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654